*86ORDER
WHEREAS, on September 11, 1991, this court suspended Michael C. Mahoney from the practice of law for a period of 30 days, and
WHEREAS, Michael C. Mahoney has filed with this court an affidavit stating that he fully has complied with the requirements for reinstatement set forth in the court’s suspension order, and
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed with this court an affidavit certifying that Michael C. Mahoney has complied with the requirements for reinstatement set forth in the suspension order.
NOW, THEREFORE, IT IS HEREBY ORDERED, that Michael C. Mahoney is reinstated to the practice of law in the State of Minnesota effective October 11, 1991, subject to the requirement that he successfully complete the professional responsibility portion of the multi-state bar examination by September 11, 1992.